









[logo.jpg]






OFFICERS INCENTIVE COMPENSATION PLAN


GROUP A – OFFICERS


FISCAL PERIOD 2006















--------------------------------------------------------------------------------


WINNEBAGO INDUSTRIES, INC.
OFFICERS INCENTIVE COMPENSATION PLAN
FISCAL PERIOD 2006

1.

Purpose. The purpose of the Winnebago Industries, Inc. Officers Incentive
Compensation Plan (the “Plan”) is to promote the growth and profitability of
Winnebago Industries, Inc. (the “Company”) by providing its officers with an
incentive to achieve corporate profit objectives and to attract and retain
officers who will contribute to the achievement of growth and profitability of
the company.


2.

Administration.


a.  

Human Resources Committee. The Plan shall be administered by a Committee (the
“Committee”) appointed by the Board of Directors.


b.  

Powers and Duties. The Committee shall have sole discretion and authority to
make any and all determinations necessary or advisable for administration of the
Plan and may amend or revoke any rule or regulation so established for the
proper administration of the Plan. All interpretations, decisions, or
determinations made by the Committee pursuant to the Plan shall be final and
conclusive.


c.  

Annual Approval. The Committee must approve the Plan prior to the beginning of
each new fiscal year.


3.

Participation Eligibility.


a.  

Participants must be an officer of the Company with responsibilities that can
have a real impact on the Corporation’s end results.


b.  

The Committee will approve all initial participation prior to the beginning of
each new program except as provided for in section c. below.


c.  

The Chairman of the Board and CEO of Winnebago Industries, Inc. will make the
determination on participation for new participants and for payment of earned
holdback allocations due to retirement, disability or death. Unless otherwise
specified, participants must be employed as of the end of the fiscal period for
any quarterly incentive payment and employed as of the end of the fiscal year to
be eligible for any holdback.


4.

Nature of the Plan. The incentive award is based upon financial performance of
the Corporation. The Plan is an annual program that provides for quarterly
cumulative measurements of financial performance and an opportunity for
quarterly incentive payment based on performance results.


  The  financial performance measurements for this Plan will be based upon one
or more pre-established financial criteria. These financial performance
measurements will provide an appropriate balance between quality and quantity of
earnings. The Board annually establishes the financial measurements including a
Target, a minimum threshold below which an incentive will not be paid and a
maximum incentive level.




2

--------------------------------------------------------------------------------


5.

Method of Payment. The amount of the participants’ incentive compensation for
the quarter shall be in direct proportion to the financial performance expressed
as a percentage (Financial Factor) against predetermined compensation targets
for each participant. Upon completion of the first quarter of the fiscal year,
quarterly results thereafter shall be combined to form cumulative fiscal
year-to-date results. The results for the respective period will be used in
identifying the Financial Factor to be used for that period when calculating the
participants incentive compensation.


  50% of the quarterly calculated incentive will be paid within 45 days after
the close of the fiscal quarter. The remaining 50% of the quarterly calculated
incentive will be held back and carried forward into the next cumulative
quarter. At the end of the fourth fiscal quarter (fiscal year end), a final
year-end accounting will be made prior to the payment of any remaining incentive
holdback for the year.


  The incentive for the officers except for the Chief Executive Officer,
provides for a 60% bonus (Target) comprised of (2/3) cash and (1/3) stock (or in
cash at the participants election pursuant to Section 7) at 100% achievement of
the financial objectives. The incentive for the Chief Executive Officer provides
for a 105% bonus (Target) comprised of (2/3) cash and (1/3) stock (or in cash at
the participants election pursuant to Section 7) at 100% achievement of the
financial objectives.


  A participant must be employed by Winnebago Industries, Inc. at the end of the
fiscal year to be eligible for any previous quarterly holdback allocations
except as waived by the Chairman of the Board and CEO of Winnebago Industries,
Inc. for normal retirement and disability.


6.

Strategic Performance. The Human Resources Committee reserves the right to
modify the core incentive eligibility by plus/minus 20% (of the calculated
Financial Factor) based upon strategic organizational priorities. Strategic
performance will be measured at the end of the fiscal year only. Strategic
measurements may focus on one or more of the following strategic factors but are
not limited to those stated.


Revenue Growth Customer Satisfaction Market Share Inventory Management Product
Quality Technical Innovation Product Introductions Ethical Business Practices


7.

Annual Supplementary Match. Fifty percent (50%) of a participant’s cash
incentive compensation earned for the year, pursuant to Paragraph 5 of the Plan
will be matched annually by the Company in the form of restricted company stock
(or in cash if elected by the participant). The annual supplementary Company
match shall be paid as soon as practical after the final year-end compensation
accounting and payment of any remaining incentive compensation holdback for the
year. Participants shall elect in writing within 45 days following the end of
the fiscal year whether to receive the total of any annual supplementary company
match in the form of restricted company stock or in the form of cash. A
participant shall be eligible for the supplementary match only if such
participant is actively employed at the end of the fiscal year.




3

--------------------------------------------------------------------------------


8.

Change in Control. In the event the Company undergoes a change in control during
the Plan year including, without limitation, an acquisition or merger involving
the Corporation (“Change in Control”), the Committee shall, prior to the
effective date of the Change in Control (the “Effective Date”), make a good
faith estimate with respect to the achievement of the financial performance
through the end of the Plan year immediately preceding the Effective Date. In
making such estimate, the Committee may compare the achievement of the finance
performance against forecast through the Plan period and may consider such
factors as it deems appropriate. The Committee shall exclude from any such
estimate any and all costs and expenses arising out of or in connection with the
Change in Control. Based on such estimate, the Committee shall make a full Plan
year award within 15 days after the Effective Date to all participants. Any
holdback for previous period(s) will be released and paid to the participant
together with the annual supplementary cash match payment earned.


  “Change in Control” for the purposes of the Officers Incentive Compensation
Plan shall mean the time when (i) any Person becomes an Acquiring Person, or
(ii) individuals who shall qualify as Continuing Directors of the Company shall
have ceased for any reason to constitute at least a majority of the Board of
Directors of the Company, provided however, that in the case of either clause
(i) or (ii) a Change of Control shall not be deemed to have occurred if the
event shall have been approved prior to the occurrence thereof by a majority of
the Continuing Directors who shall then be members of such Board of Directors,
and in the case of clause (i) a Change of Control shall not be deemed to have
occurred upon the acquisition of stock of the Company by a pension,
profit-sharing, stock bonus, employee stock ownership plan or other retirement
plan intended to be qualified under Section 401(a) of the Internal Revenue Code
of 1986, as amended, established by the Company or any subsidiary of the
Company. (In addition, stock held by such a plan shall not be treated as
outstanding in determining ownership percentages for purposes of this
definition.)


  For the purpose of the definition “Change of Control:”


(a)  

“Continuing Director” means (i) any member of the Board of Directors of the
Company, while such person is a member of the Board, who is not an Affiliate or
Associate of any Acquiring Person or of any such Acquiring Person’s Affiliate or
Associate and was a member of the Board prior to the time when such Acquiring
Person shall have become an Acquiring Person, and (ii) any successor of a
Continuing Director, while such successor is a member of the Board, who is not
an Acquiring Person or any Affiliate or Associate of any Acquiring Person or a
representative or nominee of an Acquiring Person or of any affiliate or
associate of such Acquiring Person and is recommended or elected to succeed the
Continuing Director by a majority of the Continuing Directors.


(b)  

“Acquiring Person” means any Person or any individual or group of Affiliates or
Associates of such Person who acquires beneficial ownership, directly or
indirectly, of 20% or more of the outstanding stock of the Company if such
acquisition occurs in whole or in part.


(c)  

“Affiliate” means a Person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified.




4

--------------------------------------------------------------------------------


(d)  

“Associate” means (1) any corporate, partnership, limited liability company,
entity or organization (other than the Company or a majority-owned subsidiary of
the Company) of which such a Person is an officer, director, member, or partner
or is, directly or indirectly the beneficial owner of ten percent (10%) or more
of the class of equity securities, (2) any trust or fund in which such person
has a substantial beneficial interest or as to which such person serves as
trustee or in a similar fiduciary capacity, (3) any relative or spouse of such
person, or any relative of such spouse, or (4) any investment company for which
such person or any Affiliate of such person serves as investment advisor.


(e)  

“Company” means Winnebago Industries, Inc., an Iowa corporation.


(f)  

“Person” means an individual, corporation, limited liability company,
partnership, association, joint stock company, trust, unincorporated
organization or government or political subdivision thereof.


9.

Governing Law. Except to the extent preempted by federal law, the consideration
and operation of the Plan shall be governed by the laws of the State of Iowa.


10.

Employment Rights. Nothing in this Plan shall confer upon any employee the right
to continue in the employ of the Company, or affect the right of the Company to
terminate an employee’s employment at any time, with or without cause.


Approved by:


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bruce D. Hertzke
Chairman of the Board and CEO     Dated        

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Gerald C. Kitch
Chairman, Human Resources Committee
of the Winnebago Industries Board of Directors     Dated  






5

--------------------------------------------------------------------------------
